Citation Nr: 1410066	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss.  

3. Entitlement to service connection for skin cancer (to include as due to herbicide exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains an appellant brief not located within the paper claims file.

The issue of entitlement to an initial compensable rating for left ear hearing loss and entitlement to service connection for right hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Skin cancer, to include squamous cell carcinoma and basal cell carcinoma, was not manifested during service (to include within one year of the Veteran's last exposure to an herbicide agent in service); the preponderance of the evidence is against a finding that the Veteran's current skin cancer is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Skin cancer, to include squamous cell carcinoma and basal cell carcinoma, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for service connection for skin cancer was furnished to the Veteran in a June 2008 letter. The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  VA sought treatment records from two private physicians who the Veteran said had treated him.  Both physicians indicated that they no longer had the Veteran's treatment records in July 2008 responses.  The Veteran has not identified any additional records that could be used to support his claims.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for skin cancer, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for skin cancer is not needed because the only evidence indicating the Veteran's skin cancer is related to service is his own general, conclusory lay statements.  There is no other evidence of record regarding a nexus between the Veteran's skin cancer and service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

The Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

At the outset, the Board notes that the Veteran has not alleged that his skin cancer is a result of participation in combat and the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) do not apply. 

VA treatment records indicate that the Veteran has been diagnosed with squamous cell carcinoma (SCC) and basal cell carcinoma (BCC) on various occasions between 2001 and 2008.  In December 2001, SCC was diagnosed after a lesion on his lower lip was biopsied.  BCC was diagnosed in June 2008 after a lesion on the Veteran's scalp biopsied.  A current disability is therefore established.  

It is not in dispute that the Veteran served in Vietnam (from February 1968 to March 1969), and is entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for skin cancer, including SCC and BCC, based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Accordingly, presumptive service connection for skin cancer, to include SCC and BCC, based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board will still consider whether the Veteran is entitled to service connection for skin cancer based on a direct basis. 

On June 1967 service entrance and June 1970 service separation examinations the Veteran's skin was normal on clinical evaluation.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to the skin.

In his June 2008 claim, the Veteran reported his skin cancer began in March 1973.  The Veteran indicated he was treated by private physicians until he sought treatment from VA beginning in 2004.  As noted, the Veteran's private treatment records are not available. 

After service, VA treatment records indicate that the Veteran was diagnosed with SCC in December 2001.  BCC was diagnosed after a lesion was removed from his right cheek and biopsied in April 2002.   BCC was again diagnosed in April 2004 after a lesion on his left ear was removed.  SCC was again diagnosed after a lesion was removed from his nose in July 2004.  As noted, BCC was diagnosed in June 2008 after a lesion was removed from his scalp.  An August 2008 VA physical note indicates the Veteran reported also having skin cancer removed from his back.  No date was provided.

An April 2008 VA dermatology consultation note indicates the Veteran reported that he was exposed to Agent Orange in 1968.  The exposure was noted under his relevant dermatology history.  No etiology opinion for the Veteran's skin cancer was provided.  

The Board finds that the evidence of record does not support a finding of service connection for skin cancer.  There is currently diagnosed SCC and BCC, but the Veteran himself acknowledges that his skin cancer did not manifest until March 1973, almost 3 years after discharge.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing skin lesions and being diagnosed with skin cancer.  See 38 CFR § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to assert that he was first diagnosed with skin cancer in 1973, and Board finds his assertion credible.  The Board notes that the earliest diagnosis of skin cancer recorded in the evidence of record is from December 2001.  Considering the Veteran's assertion credible, his skin cancer first manifested almost three years after discharge.  Entitlement to service connection based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

Moreover, the Veteran has not submitted any medical or scientific evidence that shows that exposure to Agent Orange actually caused skin cancer.  The April 2008 consultation note did list his Agent Orange exposure under his relevant history, but in no way does the note relate his current skin cancer to his military service and exposure to Agent Orange.  It appears to the Board that the physician simply recorded the Veteran's reported history.  No etiology opinion regarding the Veteran's skin cancer was provided.  The Board has also considered the Veteran's statements attributing his skin cancer to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his skin cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377   (2007).   In the absence of any persuasive and probative evidence that the Veteran's current skin cancer is etiologically related to active service, service connection is not warranted and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his currently manifest skin cancer to his military service. To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin cancer, to include squamous cell carcinoma and basal cell carcinoma, is denied.  


REMAND

The Veteran has established service connection for left ear hearing loss and also seeks to establish service connection for his right ear hearing loss.  The Veteran was provided a VA audiological examination in October 2008.  The examiner opined that the Veteran's right ear hearing loss not caused by or a result of military noise, reasoning that he was discharged without right ear hearing loss.  However, the examiner failed to address the significance of a decrease in the hearing acuity of the Veteran's right ear during service that is evident when comparing his entrance and separation audiometric findings.  Based on the foregoing, the Board finds another examination and a clarifying medical opinion are necessary. The current severity of the Veteran's service-connected left ear hearing loss should also be assessed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an audiological examination to determine the nature and likely etiology of his right ear hearing loss, noted at the October 2008 VA examination, and ascertain the current severity of his service-connected left ear hearing loss disability.

As to right ear hearing loss disability, the examiner should review the Veteran's file and provide an opinion that responds to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's right ear hearing loss is related to his service?  For purposes of this opinion, in-service noise trauma is to be presumed.  The examiner should address the decrease in the hearing acuity of the Veteran's right ear during service.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's right ear hearing loss is proximately due to his service-connected left ear hearing loss?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ear hearing loss has been aggravated by the Veteran's service-connected left ear hearing loss?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that the right ear hearing loss is not caused by, but is aggravated by the service-connected left ear hearing loss, the examiner should specify, to the extent possible, the degree of disability (hearing impairment) that is due to such aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


